Citation Nr: 1101556	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active military service from September 1979 to 
August 1984.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.


FINDING OF FACT

DM was not present in service or manifested until many years 
after service separation, and is not etiologically related to 
active service.


CONCLUSION OF LAW

DM was not incurred in or aggravated by active service and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that prior to the initial adjudication of the 
claim, the Veteran was mailed a letter in January 2008 advising 
him of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  The January 2008 
letter also provided the Veteran with appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private treatment records 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not 
been provided a VA examination in response to his claim of 
entitlement to service connection for DM.  Additionally, no VA 
medical opinion has been obtained in response to this claim.  VA 
is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the Veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period, (3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran's DM may be associated with service.  
Therefore, the Board finds that the medical evidence currently of 
record is sufficient to decide the claim and no VA examination or 
medical opinion is warranted.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests DM to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that while he was in active service, he 
experienced headaches, chills, fever, nausea, and breaking out 
into cold sweats and he has attributed these symptoms to his 
current diagnosis of DM.

A review of the Veteran's STRs shows that in May 1980, the 
Veteran was seen for complaints of nausea, hematemesis, and light 
diarrhea.  In September 1980, the Veteran was seen for complaints 
of a head and chest cold with vomiting.  He was diagnosed with 
viral syndrome at that time.  In November 1980, the Veteran was 
seen for complaints of cold, nasal drainage, headaches, 
dizziness, stuffiness in the chest, and coughing.  At that time, 
the Veteran was diagnosed with a head and chest cold and given a 
cold pack for treatment.  In November 1982, the Veteran was seen 
for flu like symptoms, to include drowsiness, chills, sinus 
problems, and coughing.  In May 1984, the Veteran underwent a 
separation examination.  At that time, the Veteran reported that 
he was in good health.  He checked "no" on the separation 
examination questionnaire when asked if he experienced frequent 
or severe headaches.  Additionally, all of the Veteran's body 
systems were noted to be clinically normal upon physical 
examination, with the exception of an ankle sprain.  Urinalysis 
was negative for sugar. There were no complaints of, treatment 
for, or diagnosis of DM while the Veteran was in active service.  
There is also no indication that the Veteran's blood sugar level 
was ever high while he was in active service.  

Following his 1984 separation from active service, the Veteran 
filed a claim of entitlement to service connection for ankle 
problems.  He did not indicate that he experienced any other 
medical problems at that time.  In December 1984, the Veteran was 
afforded a VA examination.  The only medical issues reported by 
the Veteran at that examination were orthopedic in nature.  The 
Veteran did not report symptoms of DM at that time and he was not 
diagnosed with DM at that time.  

A review of the post-service medical evidence of record shows 
that the first mention of DM was in November 2002, at which time 
the Veteran was sent for diabetology consultation and education 
at the VA Medical Center.  Prior to that, there were records 
indicating that the Veteran's cholesterol was high, but there was 
no indication that he had DM or experienced significant symptoms 
of DM.  Since 2002, the Veteran has received treatment for DM at 
the VA Medical Center.  However, there is no evidence of record 
indicating that the Veteran experienced symptoms of or was 
diagnosed with DM prior to 2002.  

The Board notes that the evidence that the Veteran had DM prior 
to his 2002 recorded diagnosis is limited to the Veteran's own 
statements.  In relevant part, 38 U.S.C. § 1154(a) requires that 
the VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death benefits.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).

The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009), explicitly reiterated that it rejected the view 
that "competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis." Id. at 1316 .  Federal Circuit held that, when 
considering evidence supporting a service-connection claim, the 
Board must consider, on a case-by-case basis, the competence and 
sufficiency of lay evidence offered to support a finding of 
service connection.  Id. (reiterating that "[l]ay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."

In the present case, although the Veteran is competent to report 
various symptomatologies, there is absolutely no evidence of 
record indicating that the symptoms reported by the Veteran were 
related to his subsequent diagnosis of DM.  In this regard, the 
Board notes that the few times the Veteran was seen in service 
for treatment of his reported symptoms, he was diagnosed with a 
head or chest cold and viral syndrome.  There is no indication 
from the record that it was ever thought that the Veteran might 
have DM at that time.  Additionally, at the time of his May 1984 
separation examination, the Veteran explicitly denied 
experiencing headaches, one of the symptoms he now claims to have 
experienced in active service that he relates to his current DM. 
Again, urinalysis was negative for sugar at that time. Also, 
there is no evidence of record indicating that the Veteran's 
current treating physician at the VA Medical Center believes that 
the Veteran's DM is in any way related to his active service.  
Moreover, the Veteran's claim for service connection for DM was 
filed more than 20 years following his discharge from service.  
For these reasons, the Board finds the Veteran's statements that 
he experienced symptoms of DM during active service not credible.

In sum, there is no credible evidence that the Veteran had DM or 
experienced symptoms of DM during active service, or within one 
year of his separation from active service.  Therefore, the Board 
must conclude that the preponderance of the evidence is against 
the claim and entitlement to service connection for DM is not 
warranted.



ORDER

Entitlement to service connection for DM is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


